DETAILED ACTION
This office action is in response to the application filed on 17 May 2019. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 17 May 2019 and 11 March 2020 has/have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claims 2, 6, 8, 12, 14-16, and 19 are objected to because of the following informalities: 
Regarding Claim 2, line 1, the limitation “the user interface devices” should likely read - - the one or more user interface devices - - .
Regarding Claim 6, line 2, Claim 8, line 6, Claim 14, line 3, and Claim 19, line 2, the each limitation “one or more user interfaces device” should likely read - - “one or more user interface devices - - .
Regarding Claim 12, line 6, “the processors” should likely read - - the one or more processors - - .
Regarding Claim 15, line 2, “least” should likely read - - at least - - .
Regarding Claim 15, line 2, “the plurality of interlocks” should likely read - - the plurality of interlock inputs - - .
Regarding Claim 16, line 2, “the interlocks” should likely read - - the plurality of interlock inputs - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-9 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 9, and 14-15 of copending Application No. 17/112,855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the novel feature of the claims are the same (see Claims 8-9 and 12 of the instant application and the corresponding Claims 1, 3, 9, and 14-15 of copending Application No. 
Claims 8 and 12 of the instant application recite a user interface device of the surgical robotic system is prevented from controlling a surgical instrument, and Claims 1, 3, and 14-15 of copending Application No. 17/112,855 recite a controller of a surgical robotic system that pauses an operation of the surgical robotic system, in which a user interface device controlling a surgical instrument is necessitated to perform a surgical robotic operation; therefore, this is a minor difference that is obvious to one of ordinary skill in the art and is not patentably significant (see citations below).

8. (Original) A method for disengaging a surgical instrument of a surgical robotic system, the method comprising (Claim 14; page 24, lines 1-2 of the claim; Claim 15; page 25, lines 1-3 of the claim): determining, by one or more processors communicatively coupled to the surgical robotic system, that at least one interlock input previously received from one or more interlock detection components of the surgical robotic system is no longer present and therefore (1) a user is looking away from a display of the surgical robotic system, (2) at least one or more user interfaces device of the surgical robotic system is configured in a non-usable manner, or (3) a surgical workspace of the surgical robotic system is configured in a non-usable manner (Claim 14; page 24, lines 1-2 and 8-9 of the claim; Claim 15; page 25, lines 1-3 of the claim); and in response to determining that the interlock input is no longer present, transition the surgical robotic system out of a teleoperation mode such that a user interface device of the surgical robotic system is prevented from controlling a surgical instrument (Claim 14; page 24, lines 1-2 and 8-13 of the claim; Claim 15; page 25, lines 1-3 of the claim).

9. (Original) The method of claim 8 wherein determining the user is looking away from the display comprises at least one of the following: detecting a user gaze is outside of the display; detecting a user head is rotated away from the display; detecting a chair associated of the surgical robotic system is facing away from the display; detecting a user is not seated on the chair; and detecting the display is in a non-(Claim 14; page 24, lines 1-2 and 8-9 of the claim; Claim 15; page 25, lines 1-3 of the claim).

12. (Original) A surgical robotic system (Claim 1; page 22, line 1 of the claim), comprising: a surgical instrument (Claim 1; page 22, line 1 of the claim); a user console comprising a display, an interlock detecting component, and a user interface device (Claim 1; page 22, lines 2-4 of the claim; Claim 9; page 23, lines 1-6 of the claim; Claim 3; page 22, lines 1-3 of the claim); and one or more processors communicatively coupled to the interlock detecting component, the processors configured to: receive a plurality of interlock inputs from the interlock detecting component, wherein all of the plurality of interlock inputs are required for engagement of a teleoperation mode in which the surgical instrument is controlled by the user interface device (Claim 1; page 22, lines 5-13 of the claim; Claim 3; page 22, lines 1-3 of the claim); determine at least one of the plurality of interlock inputs received from the interlock detecting component is no longer present; and transition the surgical robotic system out of a teleoperation mode such that the user interface device is prevented from controlling the surgical instrument (Claim 1; page 22, lines 5-13 of the claim; Claim 3; page 22, lines 1-3 of the claim).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting
Claims 8-9 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 and 5-6 of copending Application No. 16/378,820 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the novel feature of the claims are the same (see Claims 8-9 and 12 of the instant application and the corresponding Claims 1-2 and 5-6 of copending Application No. 16/378,820), but also, for instance, independent Claims 8 and 12 of the instant application are broader in scope than the corresponding Claims 1-2 and 5-6 of copending Application No. 16/378,820.
Although Claims 8 and 12 recite a processor, this is a minor difference; examiner notes here that the structural features of a processor is necessitated in order for the surgical robotic system to effectively receive/process signals from a detection device (such as a gaze tracking device) used to control the overall operation of the surgical robotic system, which is not only obvious, but not patentably significant (see citations below).

8. (Original) A method for disengaging a surgical instrument of a surgical robotic system, the method (Claim 5; page 13, lines 1 and 2-5 of the claim; Claim 6; page 13, lines 1-4 of the claim) comprising: determining, by one or more processors communicatively coupled to the surgical robotic system, that at least one interlock input previously received from one or more interlock detection components of the surgical robotic system is no longer present and therefore (1) a user is looking away from a display of the surgical robotic system, (2) at least one or more user interfaces device of the surgical robotic system is configured in a non-usable manner, or (3) a surgical workspace of the surgical robotic system is configured in a non-usable manner (Claim 5; page 13, lines 2-5 and 9-16 of the claim; Claim 6, page 13, lines 1-4 of the claim); and in response to determining that the interlock input is no longer present, transition the surgical robotic system out of a teleoperation mode such that a user interface device of the surgical robotic system is prevented from controlling a surgical instrument (Claim 5; page 13, lines 2-5 and 9-16 of the claim; Claim 6, page 13, lines 1-4 of the claim).

9. (Original) The method of claim 8 wherein determining the user is looking away from the display comprises at least one of the following: detecting a user gaze is outside of the display; detecting a user head is rotated away from the display; detecting a chair associated of the surgical robotic system is facing away from the display; detecting a user is not seated on the chair; and detecting the display is in a non-use position (Claim 5; page 13, lines 2-5 and 9-16 of the claim; Claim 6; page 13, lines 1-4 of the claim).

12. (Original) A surgical robotic system (Claim 1; page 12, line 1 of the claim), comprising: a surgical instrument (Claim 1; page 12, line 2 of the claim); a user console comprising a display, an (Claim 1; page 12, lines 4-12 of the claim); and one or more processors communicatively coupled to the interlock detecting component, the processors configured to: receive a plurality of interlock inputs from the interlock detecting component, wherein all of the plurality of interlock inputs are required for engagement of a teleoperation mode in which the surgical instrument is controlled by the user interface device (Claim 1; page 12, lines 4-19 of the claim; Claim 2; page 12, lines 1-4 of the claim); determine at least one of the plurality of interlock inputs received from the interlock detecting component is no longer present; and transition the surgical robotic system out of a teleoperation mode such that the user interface device is prevented from controlling the surgical instrument (Claim 1; page 12, lines 4-19 of the claim; Claim 2; page 12, lines 1-4 of the claim).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting
Claims 8-9 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 9-10 of Application No.: 16/415,974 (reference application), which had a Notice of Allowance mailed 13 August 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the novel feature of the claims are the same (see Claims 8-9 and 12-13 of the instant application and the corresponding Claims 1 and 9-10 of Application No.: 16/415,974), but also, for instance, independent Claims 8 and 12 of the instant application are broader in scope than the corresponding Claims 1 and 9-10 of Application No.: 16/415,974.

8. (Original) A method for disengaging a surgical instrument of a surgical robotic system, the method (Claim 1; page 2, lines 1-2 of the claim) comprising: determining, by one or more processors communicatively coupled to the surgical robotic system, that at least one interlock input previously received from one or more interlock detection components of the surgical robotic system is no longer (Claim 1; page 2, lines 3-23 of the claim).

9. (Original) The method of claim 8 wherein determining the user is looking away from the display comprises at least one of the following: detecting a user gaze is outside of the display; detecting a user head is rotated away from the display; detecting a chair associated of the surgical robotic system is facing away from the display; detecting a user is not seated on the chair; and detecting the display is in a non-use position (Claim 1; page 2, lines 3-23 of the claim).

12. (Original) A surgical robotic system (Claim 9; page 3, line 1 of the claim), comprising: a surgical instrument (Claim 9; page 3, line 2 of the claim); a user console comprising a display, an interlock detecting component, and a user interface device (Claim 9; page 4, lines 3-4 of the claim); and one or more processors communicatively coupled to the interlock detecting component, the processors (Claim 9; page 4, lines 5-6 of the claim) configured to: receive a plurality of interlock inputs from the interlock detecting component, wherein all of the plurality of interlock inputs are required for engagement of a teleoperation mode in which the surgical instrument is controlled by the user interface device; determine at least one of the plurality of interlock inputs received from the interlock detecting component is no longer present; and transition the surgical robotic system out of a teleoperation mode such that the user interface device is prevented from controlling the surgical instrument (Claim 9; page 4, lines 7-17 of the claim).

13. (Original) The system of claim 12 wherein the display is an open display (Claim 10; page 4, line 1 of the claim).

Double Patenting
Claims 8-9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 9, 14, 16, and 19 of U.S. Patent No. 10,895,757 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the novel feature of the claims are the same (see Claims 8-9 and 12 of the instant application and the patented Claims 1, 9, 14, 16, and 19 of U.S. Patent No. 10,895,757 B2), but also, for instance, independent Claims 8 and 12 of the instant application are broader in scope than the corresponding patented Claims 1, 9, 14, 16, and 19 of U.S. Patent No. 10,895,757 B2.
Claims 8 and 12 of the instant application recite a user interface device of the surgical robotic system is prevented from controlling a surgical instrument, and Claims 1, 14, and 19 of U.S. Patent No. 10,895,757 B2 recite a controller of a surgical robotic system that pauses an operation of the surgical robotic system, in which a user interface device controlling a surgical instrument is necessitated to perform a surgical robotic operation; therefore, this is a minor difference that is obvious to one of ordinary skill in the art and is not patentably significant (see citations below).

8. (Original) A method for disengaging a surgical instrument of a surgical robotic system, the method (Claim 19; col. 16, lines 17-19 and 39-42) comprising: determining, by one or more processors communicatively coupled to the surgical robotic system (Claim 19; col. 16, lines 17-19), that at least one interlock input previously received from one or more interlock detection components of the surgical robotic system is no longer present and therefore (1) a user is looking away from a display of the surgical robotic system, (2) at least one or more user interfaces device of the surgical robotic system is configured in a non-usable manner, or (3) a surgical workspace of the surgical robotic system is configured in a non-usable manner (Claim 19; col. 16, lines 26-30 and 39-42); and in response to determining that the interlock input is no longer present, transition the surgical robotic system out of a teleoperation mode such that a user interface device of the surgical robotic system is prevented from controlling a surgical instrument (Claim 19; col. 16, lines 26-30 and 39-42).

(Claim 19; col. 16, lines 26-30 and 39-42).

12. (Original) A surgical robotic system (Claim 1; col. 13, lines 48-49; Claim 14; col. 15, lines 6-7), comprising: a surgical instrument (Claim 1; col. 13, lines 48-49; Claim 14; col. 15, lines 6-7); a user console comprising a display, an interlock detecting component, and a user interface device (Claim 1; col. 13, lines 50-55; Claim 9; col. 14, lines 36-44; Claim 14; col. 15, lines 8-10; Claim 16; col. 15, lines 37-45); and one or more processors communicatively coupled to the interlock detecting component, the processors configured to: receive a plurality of interlock inputs from the interlock detecting component, wherein all of the plurality of interlock inputs are required for engagement of a teleoperation mode in which the surgical instrument is controlled by the user interface device; determine at least one of the plurality of interlock inputs received from the interlock detecting component is no longer present; and transition the surgical robotic system out of a teleoperation mode such that the user interface device is prevented from controlling the surgical instrument (Claim 1; col. 13 line 56 to col. 14, line 10; Claim 14; col. 15, lines 11-31).

Double Patenting
Claims 8-9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5-6, and 8-9 of U.S. Patent No. 10,251,713 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the novel feature of the claims are the same (see Claims 8-9 and 12 of the instant application and the corresponding Claims 1, 5-6, and 8-9 of U.S. Patent No. 10,251,713 B2), but also, for instance, independent Claims 8 and 12 of the instant application are broader in scope than the corresponding 1, 5-6, and 8-9 of U.S. Patent No. 10,251,713 B2.
Although Claims 8 and 12 recite a processor, this is a minor difference; examiner notes here that the structural features of a processor is necessitated in order for the surgical robotic system to effectively receive/process signals from a detection device (such as a gaze tracking device) used to control the overall operation of the surgical robotic system, which is not only obvious, but not patentably significant (see citations below).
Regarding the user interface device and surgical instrument of Claim 8 of the instant application and the manipulator and surgical instrument of Claim 8 of corresponding U.S. Patent No. 10,251,713 B2, examiner notes that the “method” of Claim 8 in the instant application is anticipated by using the “system” in Claim 8 of corresponding U.S. Patent No. 10,251,713 B2 as an obvious variant.

8. (Original) A method for disengaging a surgical instrument of a surgical robotic system, the method (Claim 1; col. 8, lines 63-64; Claim 8; col. 10, lines 19-24) comprising: determining, by one or more processors communicatively coupled to the surgical robotic system, that at least one interlock input previously received from one or more interlock detection components of the surgical robotic system is no longer present and therefore (1) a user is looking away from a display of the surgical robotic system, (2) at least one or more user interfaces device of the surgical robotic system is configured in a non-usable manner, or (3) a surgical workspace of the surgical robotic system is configured in a non-usable manner (Claim 1; col. 8, line 65 to col. 9, line 9; Claim 5; col. 9, lines 22-25; Claim 8; col. 10, lines 19-24); and in response to determining that the interlock input is no longer present, transition the surgical robotic system out of a teleoperation mode such that a user interface device of the surgical robotic system is prevented from controlling a surgical instrument (Claim 1; col. 8, line 65 to col. 9, line 9; Claim 5; col. 9, lines 22-25; Claim 8; col. 10, lines 19-24).

9. (Original) The method of claim 8 wherein determining the user is looking away from the display comprises at least one of the following: detecting a user gaze is outside of the display; detecting a user head is rotated away from the display; detecting a chair associated of the surgical robotic system is facing (Claim 1; col. 8, line 65 to col. 9, line 9; Claim 5; col. 9, lines 22-25).

12. (Original) A surgical robotic system (Claim 6; col. 9, line 26), comprising: a surgical instrument (Claim 6; col. 9, line 26; Claim 8; col. 10, lines 19-24); a user console comprising a display, an interlock detecting component, and a user interface device (Claim 6; col. 9, lines 27-29; Claim 8; col. 10, lines 19-24); and one or more processors communicatively coupled to the interlock detecting component, the processors configured to: receive a plurality of interlock inputs from the interlock detecting component, wherein all of the plurality of interlock inputs are required for engagement of a teleoperation mode in which the surgical instrument is controlled by the user interface device; determine at least one of the plurality of interlock inputs received from the interlock detecting component is no longer present; and transition the surgical robotic system out of a teleoperation mode such that the user interface device is prevented from controlling the surgical instrument (Claim 6; col. 9, line 27 to col. 10, line 12; Claim 8; col. 10, lines 19-24; Claim 9; col. 10, lines 25-27).

Double Patenting
Claims 8-9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 9-10, 17-18, and 24-25 of U.S. Patent No. 9,360,934 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the novel feature of the claims are the same (see Claims 8-9 and 12 of the instant application and the corresponding Claims 1-2, 9-10, 17-18, and 24-25 of U.S. Patent No. 9,360,934 B2), but also, for instance, independent Claims 8 and 12 of the instant application are broader in scope than the corresponding 1-2, 9-10, 17-18, and 24-25 of U.S. Patent No. 9,360,934 B2.
Although Claims 8 and 12 recite a processor, this is a minor difference; examiner notes here that the structural features of a processor is necessitated in order for the surgical robotic system to effectively receive/process signals from a detection device (such as a gaze tracking device) used to control the overall operation of the surgical robotic system, which is not only obvious, but not patentably significant (see citations below).

8. (Original) A method for disengaging a surgical instrument of a surgical robotic system, the method comprising (Claim 1; col. 8, lines 36-39; Claim 2; col. 8, lines 55-62; Claim 17; col. 10, lines 15-18; Claim 18; col. 10, lines 36-43): determining, by one or more processors communicatively coupled to the surgical robotic system, that at least one interlock input previously received from one or more interlock detection components of the surgical robotic system is no longer present and therefore (1) a user is looking away from a display of the surgical robotic system, (2) at least one or more user interfaces device of the surgical robotic system is configured in a non-usable manner, or (3) a surgical workspace of the surgical robotic system is configured in a non-usable manner (Claim 1; col. 8, lines 40-54; Claim 2; col. 8, lines 55-62; Claim 17; col. 10, lines 19-35; Claim 18; col. 10, lines 36-43); and in response to determining that the interlock input is no longer present, transition the surgical robotic system out of a teleoperation mode such that a user interface device of the surgical robotic system is prevented from controlling a surgical instrument (Claim 1; col. 8, lines 40-54; Claim 2; col. 8, lines 55-62; Claim 17; col. 10, lines 19-35; Claim 18; col. 10, lines 36-43).

9. (Original) The method of claim 8 wherein determining the user is looking away from the display comprises at least one of the following: detecting a user gaze is outside of the display; detecting a user head is rotated away from the display; detecting a chair associated of the surgical robotic system is facing away from the display; detecting a user is not seated on the chair; and detecting the display is in a non-use position (Claim 1; col. 8, lines 40-54; Claim 2; col. 8, lines 55-62; Claim 17; col. 10, lines 19-35; Claim 18; col. 10, lines 36-43).

12. (Original) A surgical robotic system (Claim 9; col. 9, lines 22-24; Claim 24; col. 11, lines 4-9), comprising: a surgical instrument (Claim 9; col. 9, lines 22-43; Claim 24; col. 11, lines 4-21); a user console comprising a display, an interlock detecting component, and a user interface device (Claim 9; col. 9, lines 25-43; Claim 24; col. 11, lines 4-21); and one or more processors communicatively coupled to the interlock detecting component, the processors configured to: receive a plurality of interlock inputs from the interlock detecting component, wherein all of the plurality of interlock inputs are required for (Claim 9; col. 9, lines 22-43; Claim 10; col. 9, lines 44-49; Claim 24; col. 11, lines 4-21; Claim 25; col. 11, lines 22-27); determine at least one of the plurality of interlock inputs received from the interlock detecting component is no longer present; and transition the surgical robotic system out of a teleoperation mode such that the user interface device is prevented from controlling the surgical instrument (Claim 9; col. 9, lines 22-43; Claim 10; col. 9, lines 44-49; Claim 24; col. 11, lines 4-21; Claim 25; col. 11, lines 22-27).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Payyavula et al., US Patent Application Publication No.: 2020/0015918 A1, hereby Payyavula.
Regarding Claim 1, Payyavula discloses a method for engaging and disengaging a surgical instrument of a surgical robotic system, the method (Figs. 1-3 and 8) comprising:
“receiving a plurality of interlock inputs from one or more interlock detection components of the surgical robotic system (Fig. 1, element 32, and paragraphs [0032] and [0034]-[0035], disclosing a spatial tracking system; Fig. 3, steps 102, 106, and 108, and paragraphs [0039] and [0041]-[0043], disclosing interlock inputs, such as view/gaze, head position, and activation gestures); 
determining, by one or more processors communicatively coupled to the interlock detection components (Figs. 1 and 3, and paragraphs [0027] and [0034], disclosing a processor; Fig. 1, , whether the plurality of interlock inputs indicate each of the following interlock requirements are satisfied: (1) a user is looking toward a display of the surgical robotic system (Fig. 3, steps 102 and 112, and paragraphs [0039], [0041], and [0046], disclosing determining whether the operator’s view is directed toward the display region; see also Fig. 1, elements 26 and 32, and paragraphs [0032] and [0034]-[0035], disclosing a spatial tracking system and display), (2) at least one or more user interface devices of the surgical robotic system are configured in a usable manner (Fig. 1, element 16 and 24, and Fig. 2, elements 16 and 18, and paragraphs [0022] and [0025], disclosing an operator input system including operator hand controllers and further disclosing a pedal control device; Fig. 3, element 108, and paragraphs [0043]-[0044], disclosing evaluation of an activation gesture and further disclosing a presence detector may be used to determine the operator’s presence at the controllers, in which the presence detector may be, for example, a capacitive touch sensor), and (3) a surgical workspace of the surgical robotic system is configured in a usable manner (Fig. 1; Fig. 3, step 106, and Fig. 8, element 182, and paragraphs [0039] and [0042], disclosing determining whether the operator’s head is within an operating volume); 
in response to determining each of the interlock requirements are satisfied (Fig. 3, steps 102, 106, and 108), transition the surgical robotic system into a teleoperation mode in which the surgical instrument is controlled by at least one or more of the user interface devices (Fig. 1, elements 14, 16, and 24, and Fig. 2, elements 16 and 18, and Fig. 3, step 110, and paragraph [0041], disclosing the operator following mode may be initiated (after all of the steps 102, 106, and 108 are satisfied), allowing the operator’s movement of the controllers (Fig. 1, elements 16 and 24, and Fig. 2, elements 16 and 18) to translate into movement of the instrument (Fig. 1, element 14); examiner notes here that in Fig. 3, if any of the steps 102, 106, or 108 are not satisfied (step 104), then the system does not switch to an operator following mode; examiner further notes that in Fig. 3, steps 112 and 114, after monitoring the operator’s view and optional criteria, the following mode is exited or suspended if any of elements 102, 106, or 108 are no longer satisfied); and 
in response to determining less than all of the interlock requirements are satisfied, transition the surgical robotic system out of a teleoperation mode such that the at least one or more user interface devices is prevented from controlling the surgical instrument (Figs. 1 and 3, steps 102, 106, 104, 108, and 114, and paragraphs [0041]-[0044] and [0047], disclosing the teleoperational system may prevent, exit, or suspend the operator following mode if the operator's direction of view moves away from the display region or if any of the optional criteria being monitored are no longer satisfied, and further disclosing the system may terminate following mode so that movement of the controllers (Fig. 1, elements 16 and 24, and Fig. 2, elements 16 and 18) no longer causes movement of the instruments (Fig. 1, element 14) in the patient anatomy; see also paragraph [0031]).”
Regarding Claim 2, Payyavula discloses:
“wherein the user interface devices comprise at least one of a handheld user input device and a foot pedal (Fig. 1, elements 16 and 24, and Fig. 2, elements 16 and 18, and paragraphs [0022] and [0025], disclosing an operator input system including operator hand controllers and further disclosing a pedal control device).”
Regarding Claims 3 and 13, Payyavula discloses:
“wherein the display is an open display (Fig. 1, element 26, and paragraph [0024]).”
Regarding Claims 4 and 15, Payyavula discloses:
“wherein the one or more interlock detection components comprise at least one of an eye and/or head tracker, a tracking marker on a user's glasses, a tracking marker on a user's face mask, a chair swivel sensor, a chair pressure sensor, a headrest pressure sensor, an immersive display deployment sensor, a user interface device tracking sensor, a user interface device storage sensor, a user interface device contact sensor, or a transport sensor (Fig. 1, element 32, and paragraphs [0032], [0039], and [0041]-[0042], disclosing a spatial tracking system that can track gaze and the position/orientation of the operators head).”
Regarding Claim 8, Payyavula discloses each and every feature of Claim 1 as recited above, and examiner further notes that Claim 8 merely recites the disengaging feature, which is also disclosed in the same cited portions above. Therefore, the rationale that was utilized in Claim 1 applies equally as well to Claim 8.
Regarding Claim 9, Payyavula-Savall discloses:
“wherein determining the user is looking away from the display comprises at least one of the following: detecting a user gaze is outside of the display; detecting a user head is rotated away from the display; detecting a chair associated of the surgical robotic system is facing away from the display; detecting a user is not seated on the chair; and detecting the display is in a non-use position (Fig. 3, steps 102 and 112, and paragraphs [0039], [0041], and [0046], disclosing determining whether the operator’s view/gaze is directed toward the display region or not and further disclosing determining the orientation of the operator’s head utilized to compute the looking direction towards the display (or not); see also Fig. 1, elements 26 and 32, and paragraphs [0032] and [0034]-[0035], disclosing a spatial tracking system and display; Figs. 1 and 3, steps 102, 106, 104, 108, and 114, and paragraphs [0041]-[0044] and [0047], disclosing the teleoperational system may prevent, exit, or suspend the operator following mode if the operator's direction of view moves away from the display region or if any of the optional criteria being monitored are no longer satisfied, and further disclosing the system may terminate following mode so that movement of the controllers (Fig. 1, elements 16 and 24, and Fig. 2, elements 16 and 18) no longer causes movement of the instruments (Fig. 1, element 14) in the patient anatomy; see also paragraph [0031]; examiner notes that since the claim is recited in the alternative, the examiner has met the limitation).”
Regarding Claim 12, Payyavula discloses each and every feature of Claims 1 and 8 as recited above, and further discloses a surgical robotic system (Figs. 1-3 and 8) comprising:
“a surgical instrument (Fig. 1, element 14, and paragraph [0022], disclosing a medical instrument system); 
a user console (Fig. 1, element 30, and paragraph [0027], visually disclosing an electronics cart) comprising a display (Fig. 1, element 26, and paragraph [0024], disclosing a display), an interlock detecting component (Fig. 1, element 32, and paragraph [0032], disclosing a spatial tracking system), and a user interface device (Fig. 1, elements 16 and 24, and Fig. 2, elements 16 and 18, and paragraphs [0022] and [0025], disclosing an operator input system including operator hand controllers and further disclosing a pedal control device); and 
one or more processors communicatively coupled to the interlock detecting component, the processors (Figs. 1 and 3, and paragraphs [0027] and [0034], disclosing a processor; Fig. 1,  configured to: 
receive a plurality of interlock inputs from the interlock detecting component, wherein all of the plurality of interlock inputs are required for engagement of a teleoperation mode in which the surgical instrument is controlled by the user interface device (Fig. 3, steps 102 and 112, and paragraphs [0039], [0041], and [0046], disclosing determining whether the operator’s view is directed toward the display region; see also Fig. 1, elements 26 and 32, and paragraphs [0032] and [0034]-[0035], disclosing a spatial tracking system and display; Fig. 1, element 16 and 24, and Fig. 2, elements 16 and 18, and paragraphs [0022] and [0025], disclosing an operator input system including operator hand controllers and further disclosing a pedal control device; Fig. 3, element 108, and paragraphs [0043]-[0044], disclosing evaluation of an activation gesture and further disclosing a presence detector may be used to determine the operator’s presence at the controllers, in which the presence detector may be, for example, a capacitive touch sensor; Fig. 3, step 106, and Fig. 8, element 182, and paragraphs [0039] and [0042], disclosing determining whether the operator’s head is within an operating volume; paragraph [0041], disclosing the operator following mode may be initiated (after all of the steps 102, 106, and 108 are satisfied), allowing the operator’s movement of the controllers (Fig. 1, elements 16 and 24, and Fig. 2, elements 16 and 18) to translate into movement of the instrument (Fig. 1, element 14); examiner notes here that in Fig. 3, if any of the steps 102, 106, or 108 are not satisfied (step 104), then the system does not switch to an operator following mode; examiner further notes that in Fig. 3, steps 112 and 114, after monitoring the operator’s view and optional criteria, the following mode is exited or suspended if any of elements 102, 106, or 108 are no longer satisfied); 
determine at least one of the plurality of interlock inputs received from the interlock detecting component is no longer present (Figs. 1 and 3, steps 102, 106, 104, 108, 112, and 114, and paragraphs [0041]-[0044] and [0047], disclosing the teleoperational system may prevent, exit, or suspend the operator following mode if the operator's direction of view moves away from the display region or if any of the optional criteria being monitored are no longer satisfied, and further disclosing the system may terminate following mode so that movement of the controllers (Fig. 1, elements 16 and 24, and Fig. 2, ; and 
transition the surgical robotic system out of a teleoperation mode such that the user interface device is prevented from controlling the surgical instrument (Figs. 1 and 3, steps 102, 106, 104, 108, and 114, and paragraphs [0041]-[0044] and [0047], disclosing the teleoperational system may prevent, exit, or suspend the operator following mode if the operator's direction of view moves away from the display region or if any of the optional criteria being monitored are no longer satisfied, and further disclosing the system may terminate following mode so that movement of the controllers (Fig. 1, elements 16 and 24, and Fig. 2, elements 16 and 18) no longer causes movement of the instruments (Fig. 1, element 14) in the patient anatomy; see also paragraph [0031]).”
Regarding Claim 14, Payyavula discloses:
“wherein the plurality of interlock inputs indicate each of the following interlock requirements are satisfied: (1) a user is looking toward a display of the surgical robotic system (Fig. 3, steps 102 and 112, and paragraphs [0039], [0041], and [0046], disclosing determining whether the operator’s view is directed toward the display region; see also Fig. 1, elements 26 and 32, and paragraphs [0032] and [0034]-[0035], disclosing a spatial tracking system and display), (2) at least one or more user interfaces device of the surgical robotic system is configured in a usable manner (Fig. 1, element 16 and 24, and Fig. 2, elements 16 and 18, and paragraphs [0022] and [0025], disclosing an operator input system including operator hand controllers and further disclosing a pedal control device; Fig. 3, element 108, and paragraphs [0043]-[0044], disclosing evaluation of an activation gesture and further disclosing a presence detector may be used to determine the operator’s presence at the controllers, in which the presence detector may be, for example, a capacitive touch sensor), and (3) a surgical workspace of the surgical robotic system is configured in a usable manner (Fig. 1; Fig. 3, step 106, and Fig. 8, element 182, and paragraphs [0039] and [0042], disclosing determining whether the operator’s head is within an operating volume).”
Regarding Claim 16, Payyavula discloses:
“wherein the interlock detecting components for detecting the interlocks indicating at least one or more user interface devices are configured in a usable manner comprise: a user interface device tracking sensor, a user interface device storage sensor, or a user interface device contact sensor (Fig. 1, element 16 and 24, and Fig. 2, elements 16 and 18, and paragraphs [0022] and [0025], disclosing an operator input system including operator hand controllers and further disclosing a pedal control device; Fig. 3, element 108, and paragraphs [0043]-[0044], disclosing evaluation of an activation gesture and further disclosing a presence detector may be used to determine the operator’s presence at the controllers, in which the presence detector may be, for example, a capacitive touch sensor).”
Claim Rejections - 35 USC § 103
Claims 5-7, 10-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Payyavula, in view of Savall et al., US Patent Application Publication No.: 2018/0078034 A1A1, hereby Savall.
Payyavula discloses the invention substantially as claimed. Regarding Claims 5 and 18, Payyavula discloses:
“wherein the plurality of interlock inputs indicating a user is looking toward the display (Fig. 3, steps 102 and 112, and paragraphs [0039], [0041], and [0046], disclosing determining whether the operator’s view is directed toward the display region; see also Fig. 1, elements 26 and 32, and paragraphs [0032] and [0034]-[0035], disclosing a spatial tracking system and display) comprise: 
detecting a user gaze is toward the display (Fig. 3, steps 102 and 112, and paragraphs [0039], [0041], and [0046], disclosing determining whether the operator’s view/gaze is directed toward the display region; see also Fig. 1, elements 26 and 32, and paragraphs [0032] and [0034]-[0035], disclosing a spatial tracking system and display); 
detecting a user head is rotated toward the display (Fig. 3, steps 102 and 112, and paragraphs [0039], [0041], and [0046], disclosing determining whether the operator’s view/gaze is directed toward the display region, and further disclosing determining the orientation of the operator’s head utilized to compute the looking direction towards the display; see also Fig. 1, elements 26 and 32, and paragraphs [0032] and [0034]-[0035], disclosing a spatial tracking system and display); 
. . . .”
Payyavula does not expressly disclose detecting a chair associated of the surgical robotic system is facing the display, detecting a user is seated on the chair, or detecting the display is in a use position, Savall does expressly disclose the following:
“wherein the plurality of interlock inputs indicating a user is looking toward the display (Figs. 1A-1B and 26A-26C, and paragraphs [0085] and [0157]) comprise: 
. . . ; 
detecting a chair associated of the surgical robotic system is facing the display (Figs. 1A-1B and 26A-26C, and paragraphs [0085] and [0157], disclosing the seat assembly may be equipped with a switch or other sensor configured to detect when the seat assembly rotates and transitions to the centered orientation, whereupon the controls for remotely operating the surgical instrument may be enabled); 
detecting a user is seated on the chair (Figs. 1A-1B and 26A-26C, and paragraphs [0085] and [0157], disclosing detecting the presence or absence of a user in the seat assembly); and 
detecting the display is in a use position (Figs. 1A-1B and 26A-26C, and paragraphs [0085] and [0157], the seat assembly may be equipped with a switch or other sensor configured to detect when the seat assembly rotates and transitions to the centered orientation, whereupon the controls for remotely operating the surgical instrument may be enabled; Fig. 26C, visually disclosing the display in a use position).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Payyavula and Savall (hereby Payyavula-Savall), to modify a method for engaging and disengaging a surgical instrument of a surgical robotic system and a surgical robotics system of Payyavula to use detecting a chair associated of the surgical robotic system is facing the display, detecting a user is seated on the chair, and detecting the display is in a use position as in Savall. The motivation for doing so would have been to create the advantage of providing safety features to not only accurately detect a user’s presence/position/orientation at the surgeon’s seat, but also to ensure the user operating the surgical instrument is sufficiently well-rested and/or sober (see Savall, Figs. 1A-1B and 26A-26C, and paragraphs [0157]-[0158]).
Regarding Claims 6 and 19, Payyavula-Savall discloses:
“wherein the plurality of interlock inputs indicating at least one or more user interfaces device of the surgical robotic system is configured in a usable manner (Payyavula, Fig. 1, element 16 and 24, and Fig. 2, elements 16 and 18, and paragraphs [0022] and [0025], disclosing an operator input system including operator hand controllers and further disclosing a pedal control device; Fig. 3, element 108, and paragraphs [0043]-[0044], disclosing evaluation of an activation gesture and further disclosing a presence detector may be used to determine the operator’s presence at the controllers, in which the presence detector may be, for example, a capacitive touch sensor) comprise: 
detecting at least one user interface device is inside the surgical workspace (Savall, Figs. 14C-14H, and paragraphs [0089] and [0091], disclosing detecting whether user interface devices are properly docked to a docking station (e.g., on an armrest in from of the seated user) or mount (e.g., hooks, cups), and further disclosing detecting when the user has set down one or more controls, where the user console may use the readout of these sensors to change the operating state of the robotic system or user console); 
detecting an accurate user interface device location is received (Savall, Figs. 14C-14H, and paragraphs [0089] and [0091], disclosing detecting whether user interface devices are properly docked to a docking station or mount (e.g., with a left-side user interface device docked on a left-side arm support linkage and a right-side user interface device docked on a right-side arm support linkage), and further disclosing detecting when the user has set down one or more controls, where the user console may use the readout of these sensors to change the operating state of the robotic system or user console); and 
detecting at least one user interface device is being held by the user (Payyavula, Fig. 1, element 16 and 24, and Fig. 2, elements 16 and 18, and paragraphs [0022] and [0025], disclosing an operator input system including operator hand controllers and further disclosing a pedal control device; Fig. 3, element 108, and paragraphs [0043]-[0044], disclosing evaluation of an activation gesture and further disclosing a presence detector may be used to determine the operator’s presence at the controllers, in which the presence detector may be, for example, a capacitive touch sensor).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Payyavula-Savall, to modify a method for engaging and disengaging a surgical instrument of a surgical robotic system and a surgical robotics system of Payyavula to use Savall. The motivation for doing so would have been to create the advantage of allowing the user console use the readout of the sensors to correctly change the operating state of the robotic system or user console (see Savall, Figs. 14C-14H, and paragraphs [0089] and [0091]).
Regarding Claims 7, 11, and 20, Payyavula-Savall discloses:
“wherein at least one of the plurality of interlock inputs indicating the surgical workspace of the surgical robotic system is configured in a usable [non-usable] manner (Payyavula, Fig. 1; Fig. 3, step 106, and Fig. 8, element 182, and paragraphs [0039] and [0042], disclosing determining whether the operator’s head is within an operating volume; Fig. 3, steps 102, 106, and 108, and paragraphs [0039] and [0041]-[0043], disclosing interlock inputs, such as view/gaze, head position, and activation gestures) comprises: detecting the surgical robotic system is not [is in] in a transportation configuration (Savall, Figs. 28A-29B, and paragraphs [0055]-[0057], disclosing a use configuration when in locked position and non-use/transport configuration when wheels are deployed; paragraphs [0126]-[0127], disclosing specific user console configuration can be detected; see also paragraph [0125]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Payyavula-Savall, to modify a method for engaging and disengaging a surgical instrument of a surgical robotic system and a surgical robotics system of Payyavula to use detection of the surgical robotic system is not [is in] in a transportation configuration as in Savall. The motivation for doing so would have been to create the advantage of detecting and saving a specific configuration and to further prevent movement while the surgical system is engaged in operation (see Savall, Figs. 28A-29B, and paragraphs [0055]-[0057] and [0126]).
Regarding Claim 10, Payyavula-Savall discloses:
“wherein determining the surgical robotic system is configured in a non-usable manner (Payyavula, Figs. 1 and 3, steps 102, 106, 104, 108, and 114, and paragraphs [0041]-[0044] and [0047], disclosing the teleoperational system may prevent, exit, or suspend the operator following mode if the operator's direction of view moves away from the display region or if any of the optional criteria being comprises at least one of the following: 
detecting at least one user interface device is outside a surgical workspace; detecting a received user interface device location is inaccurate; and detecting at least one user interface device is dropped by the user (Savall, Figs. 1A-1B and 26A-26C, and paragraphs [0085] and [0157], disclosing detecting the presence or absence of a user in the seat assembly, and further disclosing the seat assembly may be equipped with a switch or other sensor configured to detect when the seat assembly rotates and transitions to the centered orientation, whereupon the controls for remotely operating the surgical instrument may be enabled; conversely, opposite actions (swiveling the seat assembly outward, putting down the user interface devices, etc.) may trigger disablement of the controls; since the claim is recited in the alternative, the examiner has met the limitation).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Payyavula-Savall, to modify a method for engaging and disengaging a surgical instrument of a surgical robotic system and a surgical robotics system of Payyavula to use detecting at least one user interface device is outside a surgical workspace, detecting a received user interface device location is inaccurate, or detecting at least one user interface device is dropped by the user as in Savall. The motivation for doing so would have been to create the advantage of easily and correctly triggering disablement of the controls based on user disengagement with the surgical operating system (see Savall, Figs. 1A-1B and 26A-26C, and paragraphs [0085] and [0157]).
Regarding Claim 17, Payyavula-Savall discloses:
“wherein the interlock detecting component for detecting the interlock indicating the surgical workspace is configured in a usable manner (Payyavula, Fig. 1; Fig. 3, step 106, and Fig. 8, element 182, and paragraphs [0039] and [0042], disclosing determining whether the operator’s head is within an operating volume; Fig. 1, element 32, and paragraphs [0032], [0039], and [0041]-[0042], disclosing a spatial tracking system that can track gaze and the position/orientation of the operators head) comprises a transport sensor (Savall, Figs. 28A-29B, and paragraphs [0055]-[0057], disclosing a use .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Payyavula-Savall, to modify a method for engaging and disengaging a surgical instrument of a surgical robotic system and a surgical robotics system of Payyavula to a transport sensor as in Savall. The motivation for doing so would have been to create the advantage of monitoring and/or confirming the mechanical adjustments being performed (see Savall, Figs. 28A-29B, and paragraphs [0055]-[0057], [0085], and [0126]-[0127]).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose a surgical robotics system that can remotely control operation. For example, the following references show similar features in the claims, although not relied upon: Rosenberg (US 2019/0298481 A1), Figs. 1, 3-4, and 6-7; Jarc (US 2017/0172675 A1), Figs. 1A-1C, 2B, and 3C, and paragraph [0101]; Xiaoli (US 2014/0024889 A1), Figs. 1-2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M WALSH/Examiner, Art Unit 2482